                                          Case 3:20-cv-02582-WHO Document 45 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CINDY L. KOSTER,                                     Case No. 20-cv-02582-WHO
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE
                                                v.                                           DISMISSAL FOR FAILURE TO
                                   9
                                                                                             PROSECUTE
                                  10    SAFELITE FULFILLMENT, INC.,
                                                       Defendant.
                                  11

                                  12          Plaintiff Cindy Koster failed to appear at today’s Case Management Conference. When she
Northern District of California
 United States District Court




                                  13   appeared at the hearing at which I granted her counsel leave to withdraw on March 10, 2021, Ms.

                                  14   Koster indicated that she expected to retain new counsel within two weeks. Prior to that hearing,

                                  15   she refused to participate in a scheduled mediation in December 2020 and she has not

                                  16   meaningfully participated in the discovery process.

                                  17          On or before April 27, 2021, Ms. Koster is ORDERED TO SHOW CAUSE why this case

                                  18   should not be dismissed for failure to prosecute. Unless she wants this case to be dismissed, she

                                  19   shall file a declaration under oath by that date that states that she does want to proceed with her

                                  20   case, indicates whether she will represent herself pro se or be represented by counsel, describes

                                  21   why she failed to attend today’s Case Management Conference and the mediation in December,

                                  22   and represents that she will comply with all of her responsibilities as a litigant from now on. If

                                  23   she files such a declaration, I will hold a Scheduling Conference on May 4, 2021 at 2 p.m. to get

                                  24   the case back on track. If she does not, I will dismiss the litigation.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 6, 2021
                                                                                                      William H. Orrick
                                  27                                                                  United States District Judge
                                  28
